 Case 2:20-cv-00096-RJJ-MV ECF No. 15, PageID.863 Filed 05/04/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION


JAMES MICHAEL KENNY,

               Petitioner,
                                                               CASE No. 2:20-CV-96
v.
                                                               HON. ROBERT J. JONKER
KRIS TASKILA,

            Respondent.
__________________________________/

                             ORDER APPROVING AND ADOPTING
                              REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Vermaat’s Report and Recommendation (ECF

No. 13) and Petitioner’s Objection to the Report and Recommendation (ECF No. 14).         Under the

Federal Rules of Civil Procedure, where, as here, a party has objected to portions of a Report and

Recommendation, “[t]he district judge . . . has a duty to reject the magistrate judge’s

recommendation unless, on de novo reconsideration, he or she finds it justified.” 12 WRIGHT,

MILLER, & MARCUS, FEDERAL PRACTICE             AND   PROCEDURE § 3070.2, at 381 (2d ed. 1997).

Specifically, the Rules provide that:

               The district judge must determine de novo any part of the magistrate
               judge’s disposition that has been properly objected to. The district
               judge may accept, reject, or modify the recommended disposition;
               receive further evidence; or return the matter to the magistrate judge
               with instructions.

FED R. CIV. P. 72(b)(3).     De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge.      Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
 Case 2:20-cv-00096-RJJ-MV ECF No. 15, PageID.864 Filed 05/04/21 Page 2 of 4




Report and Recommendation itself; and Petitioner’s objections. After its review, the Court finds

the Magistrate Judge correctly concluded that Petitioner is not entitled to habeas corpus relief.

         The Magistrate Judge recommends denial of Petitioner’s habeas petition.              In his

objections, Petitioner primarily reiterates and expands upon arguments presented in his original

brief.   Petitioner’s objections fail to deal in a meaningful way with the Magistrate Judge’s

analysis, the detailed determinations of the Michigan Court of Appeals, and the impact of the

deferential AEDPA standard.       The Magistrate Judge carefully and thoroughly considered the

evidentiary record, the parties’ arguments, and the governing law.           The Magistrate Judge

properly analyzed Petitioner’s claims.        Nothing in Petitioner’s Objections changes the

fundamental analysis.

         Petitioner contends his due process rights were violated when the State Court judge

allegedly identified a potential weakness in the State’s case at the close of the first day of trial,

outside the presence of the jury. The Magistrate Judge found that the Michigan Court of Appeals

decision—which concluded that Petitioner failed to demonstrate judicial bias—was not contrary

to, or an unreasonable application of, clearly established federal law. The Court agrees. The

opening pages of the transcript from day two of the trial do not change matters. Rather than

reflect a participation in the government’s case—as Petitioner contends—the transcript reflects

nothing but ordinary trial management.       The judge was simply presiding over the trial and

ensuring the rules of evidence were followed.

         Petitioner also argues that his due process rights were violated because the trial court’s

instructions to the jury on the resisting / obstructing charge did not include an element requiring

the prosecutor to prove, beyond a reasonable doubt, that the officer’s actions were lawful.

Petitioner says the State Court of Appeals found a basis in other instances to vacate and remand



                                                 2
    Case 2:20-cv-00096-RJJ-MV ECF No. 15, PageID.865 Filed 05/04/21 Page 3 of 4




where the lawfulness instruction was not given. The State cases cited by Petitioner, however,

merely apply the Michigan Supreme Court’s decision in People v. Moreno, 491 Mich. 39 (2012),

which held that the State statute did not abrogate the common law right to resist unlawful police

conduct.1    Petitioner’s contention that the State Court of Appeals failed to properly apply the

State Supreme Court’s decision in Mereno is not cognizable in this federal habeas action.

Moreover, the Magistrate Judge properly concluded that the State Court of Appeals decision did

not unreasonably apply clearly established federal law when it concluded Petitioner could not

show prejudice in any event.       Indeed, the lawfulness of the officer’s command was not at issue

in Petitioner’s trial.

         Petitioner’s remaining arguments simply invite this Court to accept his view of the proofs

presented during his trial.    This falls far short of demonstrating he is entitled to relief under the

deferential AEDPA standard.         The Court concludes that Petitioner is not entitled to federal

habeas relief, for the very reasons detailed in the Report and Recommendation of the Magistrate

Judge.

         Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a petitioner may not

appeal in a habeas corpus case unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1).       The Federal Rules of Appellate Procedure extend to district judges the

authority to issue certificates of appealability.   FED. R. APP. P. 22(b); see also Castro v. United




1
  The Magistrate Judge noted that the trial court’s instructions included the optional sentence that
obstruction “includes a knowing failure to comply with a lawful command” and concluded that
this rendered the lawfulness instruction “duplicative and unnecessary.”             (ECF No. 13,
PageID.851). This overstates the matter, in the undersigned’s view. In People v. Quinn, 305
Mich. App. 484, 853 N.W.2d 383 (Mich. Ct. App. 2014), for example, the Michigan Court of
Appeals remanded for a new trial even where the optional sentence was included in the
instructions. The Magistrate Judge’s observation does, however, bolster the lack of prejudice
analysis.
                                                    3
 Case 2:20-cv-00096-RJJ-MV ECF No. 15, PageID.866 Filed 05/04/21 Page 4 of 4




States, 310 F.3d 900, 901-02 (6th Cir. 2002) (the district judge “must issue or deny a [certificate

of appealability] if an applicant files a notice of appeal pursuant to the explicit requirements of

Federal Rule of Appellate Procedure 22(b)(1)”).         However, a certificate of appealability may be

issued “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2).

         To obtain a certificate of appealability, Petitioner must demonstrate that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”

Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). While Petitioner is not required to establish that “some jurists would grant the petition

for habeas corpus,” he “must prove ‘something more than an absence of frivolity’ or the existence

of mere ‘good faith.’”    Id. (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).     In this case,

Petitioner has not made a substantial showing of the denial of a constitutional right. Therefore,

he is not entitled to a certificate of appealability.

         The Magistrate Judge properly concluded that Petitioner is not entitled to the habeas corpus

relief he seeks. Petitioner is not entitled to a certificate of appealability.

         Accordingly, IT IS ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 13) is APPROVED AND ADOPTED as the opinion of the Court.

         IT IS FURTHER ORDERED that:

         1.     Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED; and

         2.     Petitioner is DENIED a certificate of appealability.



Dated:         May 4, 2021                        /s/ Robert J. Jonker
                                                 ROBERT J. JONKER
                                                 CHIEF UNITED STATES DISTRICT JUDGE



                                                    4
